Alice Robie Resnick, J.,
dissenting.
{¶ 36} The relevant precedents are well reasoned and require this court to hold that the actions undertaken in this case amount to the unauthorized practice of law. Therefore, I would affirm the decision of the Board of Tax Appeals (“BTA”) that the Montgomery County Board of Revision (“BOR”) did not have jurisdiction to entertain the complaint and that it should be dismissed.
{¶ 37} Because the majority carves out an unwarranted exception to the general rule forbidding the unauthorized practice of law, I dissent. Furthermore, I believe that the majority’s method of analysis allows it to sidestep an important separation-of-powers issue raised by this case.
I. Sharon Village and Related Cases
{¶ 38} As this court held in Sharon Village, Ltd. v. Licking Cty. Bd. of Revision (1997), 78 Ohio St.3d 479, 678 N.E.2d 932, syllabus, “[t]he preparation and filing of a complaint with a board of revision on behalf of a taxpayer constitute the practice of law.” For various delineated reasons, the court concluded that the preparation and filing of a property-valuation complaint under R.C. 5715.13 and 5715.19 “should be left to an attorney to handle.” Id. at 482, 678 N.E.2d 932.
{¶ 39} The court has adhered to that view in several later decisions. See, e.g., Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision (2001), 91 Ohio St.3d 308, 313-314, 744 N.E.2d 751 (explaining that a nonattorney may prepare a property-valuation complaint for a corporation as long as the complaint is reviewed and signed by an attorney and filed by the attorney or at his or her direction); Fravel v. Stark Cty. Bd. of Revision (2000), 88 Ohio St.3d 574, 728 N.E.2d 393 (the nonattorney nephew of a taxpayer engaged in the unauthorized practice of law when he prepared and filed a property-valuation complaint on the taxpayer’s behalf); Lakeside Ave. Ltd. Partnership v. Cuyahoga Cty. Bd. of Revision (1999), 85 Ohio St.3d 125, 707 N.E.2d 472 (a nonlawyer limited partner engaged in the unauthorized practice of law when he prepared and filed a property-valuation complaint challenging a county auditor’s valuation of property owned by the partnership itself).
{¶ 40} In the posV-Sharon Village case most like the present case factually, the court explained that “an attorney, or the owner of the property, must prepare and file the [property-valuation] complaint.” Worthington City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision (1999), 85 Ohio St.3d 156, 160, 707 N.E.2d 499. In that case — as in this one — a nonlawyer corporate officer had prepared, signed, and filed a property-valuation complaint on behalf of the officer’s corporation that owned the property in question. This court held that the BTA had correctly dismissed that complaint and another similar one, because *377the complainant’s status as an officer of the corporation “d[id] not entitle him to engage in the unauthorized practice of law.” Id.
{¶ 41} The court in Worthington City School Dist. was closely divided, with three justices dissenting in part. According to the dissent in that case, nonlawyer corporate officers should be permitted to prepare and file property-valuation complaints on behalf of their own corporations because those officers “are as competent to file these documents as an individual taxpayer would be,” and they “are directly accountable to the body they represent.” Id. at 164, 707 N.E.2d 499 (Stratton, J., dissenting). Nevertheless, a majority of the court rejected the dissenters’ reasoning.
II. R.C. 5715.19 Has Been Amended
{¶ 42} Less than two years after the court’s decision in Sharon Village, the General Assembly voted to undo the impact of that decision and thereby widen the pool of persons who may file a property-valuation complaint on behalf of a property owner. As the title of the legislation explained, its purpose was to “amend sections 5715.13 and 5715.19 of the Revised Code to clarify who may file a complaint [challenging real-property assessments] with a county board of revision.” 1998 Sub.H.B. No. 694, effective March 30, 1999, 147 Ohio Laws, Part III, 5373. The bill became law without the signature of the governor, id. at 5378, and it gave some nonattorneys, including corporate officers, the authority to file valuation complaints on behalf of property owners.
{¶ 43} The 1999 statutory changes remain in effect today, and R.C. 5715.19(A) now reads:
{¶ 44} “(1) * * [A] complaint against any of the following determinations for the current tax year shall be filed with the county auditor on or before the thirty-first day of March of the ensuing tax year * * *:
{¶ 45} “ * * *
{¶ 46} “(d) The determination of the total valuation * * * of any parcel * * *.
{¶ 47} “ * * *
{¶ 48} “Any person owning taxable real property in the county * * * [or] if the person is a * * * corporation, an officer * * * of that person * * * may file such a complaint regarding any such determination affecting any real property in the county * * *.”
{¶ 49} Although the court has considered this statutory change in two recent tax cases, the court has not yet addressed the separation-of-powers question at issue in this case. See Rubbermaid, Inc. v. Wayne Cty. Aud., 95 Ohio St.3d 358, 2002-Ohio-2338, 767 N.E.2d 1159, ¶ 9, and fn. 4 (holding that the 1999 statutory change cannot be applied retroactively to property-valuation complaints filed *378before the change took effect and explaining that the resolution of that issue eliminated the need for the court to consider whether the General Assembly violated separation-of-powers principles “by enacting legislation infringing upon this court’s power to regulate the practice of law”); Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision (2001), 91 Ohio St.3d 308, 315, 744 N.E.2d 751 (holding that a property-valuation complaint had been properly signed by and filed by or at the direction of an attorney and explaining that it was therefore unnecessary for the court “to consider the constitutionality of that part of R.C. 5715.19 that purports to empower certain nonattorneys, including corporate officers, to file valuation complaints on behalf of others”).
{¶ 50} The separation-of-powers issue that the court was able to skirt in earlier cases is squarely presented in this case. (The BTA did not address the question, but that board “is an administrative agency, a creature of statute, and is without jurisdiction to determine the constitutional validity of a statute.” Cleveland Gear Co. v. Limbach (1988), 35 Ohio St.3d 229, 520 N.E.2d 188, paragraph one of the syllabus.) Under the court’s 1997 Sharon Village decision and its progeny, the property-valuation complaint in this case was defective because it was signed and filed by a nonattorney on behalf of a corporation. Sharon Village, 78 Ohio St.3d 479, 678 N.E.2d 932. Yet under the 1999 amendment to R.C. 5715.19, the complaint in this case was proper, because it was filed in 2003 by “an officer” of a corporation “owning taxable real property in the county.” R.C. 5715.19(A)(1).
III. Analysis
{¶ 51} To resolve whether the actions undertaken in this case amounted to the unauthorized practice of law, the court should consider two questions. First, does R.C. 5715.19 unconstitutionally infringe on separation-of-powers principles? If it does not, then the statute controls, and no unauthorized practice occurred. However, if the answer to the question is yes, and the statute is unconstitutional and does not control, the second question is whether the court should continue to follow the precedents established in Sharon Village and related cases.
{¶ 52} The majority proceeds directly to the second question, in the process devaluing the relevant precedents to explain them away. In that way, the majority avoids answering the first question, sidestepping the necessity of considering whether current R.C. 5715.19 is unconstitutional on separation-of-powers grounds. Although it is true that this court will ordinarily not determine the constitutionality of a statute when a case can be resolved on nonconstitutional grounds, the precedents should not so readily be minimized. Therefore, the separation-of-powers issue must be addressed first.
*379A. Separation of Powers
{¶ 53} On the first question, the current version of R.C. 5715.19 is unconstitutional because the General Assembly has — through the 1999 changes to the statute — given nonattorneys the authority to perform an activity that this court has described as the practice of law and has said must be “left to an attorney to handle.” Sharon Village, 78 Ohio St.3d at 482, 678 N.E.2d 932.
{¶ 54} The separation-of-powers doctrine “implicitly arises from our tripartite democratic form of government and recognizes that the executive, legislative, and judicial branches of our government have their own unique powers and duties that are separate and apart from the others.” State v. Thompson (2001), 92 Ohio St.3d 584, 586, 752 N.E.2d 276. The doctrine’s purpose “is to create a system of checks and balances so that each branch maintains its integrity and independence.” Id.
{¶ 55} Section 2(B)(1)(g), Article IV of the Ohio Constitution gives this court “original jurisdiction” over “[ajdmission to the practice of law, the discipline of persons so admitted, and all other matters relating to the practice of law.” Both before and after that provision was adopted in 1968, this court has staked out its exclusive authority to define the practice of law and to regulate those who provide legal services. See, e.g., Disciplinary Counsel v. Alexicole, Inc., 105 Ohio St.3d 52, 2004-Ohio-6901, 822 N.E.2d 348, ¶ 8 (“Section 2(B)(1)(g), Article IV of the Ohio Constitution confers on this court exclusive jurisdiction over all matters related to the practice of law. * * * [A] corporation cannot lawfully engage in the practice of law, and it cannot lawfully engage in the practice of law through its officers who are not licensed to practice law”); Shimko v. Lobe, 103 Ohio St.3d 59, 2004-Ohio-4202, 813 N.E.2d 669, ¶ 15 (“it has been methodically and firmly established that the power and responsibility to admit and discipline persons admitted to the practice of law, to promulgate and enforce professional standards and rules of conduct, and to otherwise broadly regulate, control, and define the procedure and practice of law in Ohio rest[ ] inherently, originally, and exclusively in the Supreme Court of Ohio”); Judd v. City Trust & Sav. Bank (1937), 133 Ohio St. 81, 85, 10 O.O. 95, 12 N.E.2d 288 (“In Ohio, the power to regulate, control and define the practice of law reposes in the judicial branch of the government”).
{¶ 56} Despite this court’s longstanding role in Ohio’s governmental structure as the sole entity empowered to define the practice of law and to prevent the unauthorized practice of that profession, the current version of R.C. 5715.19 reflects an express attempt by the General Assembly to allow nonattorneys to perform an activity that this court has defined as the practice of law. The statute is unconstitutional because it allows nonattorneys to file property-valuation complaints on behalf of others despite this court’s holding that the “preparation *380and filing of a complaint with a board of revision on behalf of a taxpayer constitute the practice of law.” Sharon Village, 78 Ohio St.3d 479, 678 N.E.2d 932, syllabus.
{¶ 57} Both Ohio appellate courts that have examined the separation-of-powers implications of R.C. 5715.19 have found the statute unconstitutional. See C.R. Truman, L.P. v. Cuyahoga Cty. Bd. of Revision (July 27, 2000), 8th Dist. No. 76713, 2000 WL 1038184, *4 (“Amended R.C. 5715.19(A) * * * permits non-attorneys to engage in what has been uniformly recognized as the practice of law”); Whitehall City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision, 10th Dist. Nos. 01AP-878 and 01AP-879, 2002-Ohio-1256, 2002 WL 416953, *4 (“the amended provisions of R.C. 5715.19, permitting a formerly unauthorized person to practice law in certain circumstances, are unconstitutional”).
{¶ 58} It is true that the court’s “ability to invalidate legislation is a power to be exercised only with great caution and in the clearest of cases,” and “laws are entitled to a strong presumption of constitutionality.” Yajnik v. Akron Dept. of Health, Hous. Div., 101 Ohio St.3d 106, 2004-Ohio-357, 802 N.E.2d 632, ¶ 16. Yet the court has not hesitated to strike other legislative attempts to allow nonattorneys to engage in conduct that the court has defined as the practice of law. See, e.g., Cleveland Bar Assn. v. Picklo, 96 Ohio St.3d 195, 2002-Ohio-3995, 772 N.E.2d 1187 (striking statutes that allowed nonattorneys to file forcible-entry- and-detainer complaints in the municipal courts on behalf of property owners).
{¶ 59} As one Ohio appellate court said many decades ago, the General Assembly “has no power to authorize any person or corporation to practice law. That is solely and exclusively the function of the Supreme Court of Ohio.” Dworken v. Guarantee Title & Trust Co. (1932), 12 Ohio Law Abs. 399, 400, affirmed sub nom. Land Title Abstract & Trust Co. v. Dworken (1934), 129 Ohio St. 23, 1 O.O. 313, 193 N.E. 650.
{¶ 60} The United States Supreme Court has stated, “One branch of the government cannot encroach on the domain of another without danger. The safety of our institutions depends in no small degree on a strict observance of this salutary rule.” Union Pac. RR. Co. v. United States (1878), 99 U.S. 700, 718, 25 L.Ed. 496. The separation-of-powers doctrine “is a prophylactic device, establishing high walls and clear distinctions because low walls and vague distinctions will not be judicially defensible in the heat of interbranch conflict.” Plaut v. Spendthrift Farm, Inc. (1995), 514 U.S. 211, 239,115 S.Ct. 1447,131 L.Ed.2d 328.
{¶ 61} This court has clearly and consistently held since 1997 in Sharon Village and in other later cases that a nonattorney may not prepare and file a property-valuation complaint on behalf of another property owner. Any nonlawyer who flouts that requirement violates both Gov.Bar R. VII (regulating the unauthorized *381practice of law) and R.C. 4705.07(A)(3) (barring nonattorneys from “any act that is prohibited by the supreme court as being the unauthorized practice of law”).
{¶ 62} By authorizing nonlawyers to perform an activity that the court has defined as the practice of law, the General Assembly has tried to interfere in this court’s performance of a duty that the Constitution has conferred exclusively on the judicial branch. Like the two Ohio appellate courts that have examined the question, this court should hold that R.C. 5715.19 is unconstitutional because it violates separation-of-powers principles.
{¶ 63} Given that R.C. 5715.19 is unconstitutional, Sharon Village and its progeny remain binding precedents, and under those decisions the property-valuation complaint filed by a nonlawyer corporate officer of Dayton Supply & Tool was defective because Dayton Supply & Tool — not the officer — was the owner of the property in question.
B. Characterizing the Precedents
{¶ 64} Given the resolution of the first question, the second question to be answered is whether this court should continue to follow its precedents. As stated previously, the majority makes answering this second question the sole ground of its analysis. Although the majority chooses to “distinguish” Sharon Village, 78 Ohio St.3d 479, 678 N.E.2d 932, and to “limit” Worthington City School Dist, 85 Ohio St.3d 156, 707 N.E.2d 499, it appears that the majority, in actuality, distinguishes Sharon Village to the point of rewriting it, and then uses that recasting as a basis to overrule Worthington City School Dist., regardless of the terminology the majority employs. The majority adopts the view of the General Assembly found within the amendment to R.C. 5715.19, which matches the view of the dissent in Worthington City School Dist. Id. at 161-165, 707 N.E.2d 499. In the process, the majority’s stated “limitation” of the decision in that case seems highly questionable due to the similarity of its facts to those in this case. Although the majority condones the preparation and filing of a complaint with a board of revision and the presentation of the claimed value before that board by a nonattorney corporate officer, this court in Worthington City School Dist. explicitly defined as the practice of law precisely these actions of preparing and filing a complaint with a board of revision on behalf of another.
{¶ 65} Sharon Village, Worthington City School Dist., and related cases are certainly not outside the mainstream of this court’s decisions on practice-of-law matters. See, e.g., Cleveland Bar Assn. v. Woodman, 98 Ohio St.3d 436, 2003-Ohio-1634, 786 N.E.2d 865 (nonattorney trustees of a nonprofit corporation engaged in the unauthorized practice of law when they prepared, signed, and filed administrative complaints with the Public Utilities Commission of Ohio on behalf of various governmental entities and officials); Land Title Abstract & Trust Co. v. Dworken, 129 Ohio St. 23, 1 O.O. 313, 193 N.E. 650, paragraph one of the *382syllabus (“The practice of law is not limited to the conduct of cases in court. It embraces the preparation of pleadings and other papers incident to actions and special proceedings and the management of such actions and proceedings on behalf of clients”).
{¶ 66} This court has long been hesitant to allow corporate officers to act on behalf of a corporation in legal or administrative proceedings. See Union Sav. Assn. v. Home Owners Aid, Inc. (1970), 23 Ohio St.2d 60, 64, 52 O.O.2d 329, 262 N.E.2d 558 (“To allow a corporation to maintain litigation and appear in court represented by corporate officers or agents only would lay open the gates to the practice of law for entry to those corporate officers or agents who have not been qualified to practice law and who are not amenable to the general discipline of the court”).
{¶ 67} Dayton Supply & Tool has chosen to conduct its business operations as a corporation. With that choice come certain advantages and also certain limitations. One of those limitations is that, as a corporation, Dayton Supply & Tool is generally unable to represent itself in legal proceedings, as individuals can, but must hire an attorney. See, e.g., Union Sav. Assn., 23 Ohio St.2d 60, 52 O.O.2d 329, 262 N.E.2d 558, syllabus (“A corporation cannot maintain litigation in propria persona, or appear in court through an officer of the corporation or an appointed agent not admitted to the practice of law”).
{¶ 68} The majority goes to great lengths to relieve Dayton Supply & Tool of the obligation to engage an attorney when the company manifestly should have done so due to its status as a corporation. There are no compelling reasons to take that step. The majority’s rationale based on “public-interest factors” underlying its conclusion is unconvincing. In particular, there is little connection between the fact that a corporate officer has a fiduciary duty to the corporation (and is accountable to that corporation) and the issue of whether this court should open the door to a nonattorney corporate officer taking the actions involving the complaint to the BOR that were taken in this case.
{¶ 69} In two very recent decisions, the court has allowed nonattorneys to represent other persons in legal proceedings. See Cleveland Bar Assn. v. Pearlman, 106 Ohio St.3d 136, 2005-Ohio-4107, 832 N.E.2d 1193, fn. 3 (rejecting a constitutional challenge to a statute that allowed “any bona fide officer or salaried employee” of a limited liability company to file claims and appear on behalf of the company in small claims court); Cleveland Bar Assn. v. CompManagement, Inc., 104 Ohio St.3d 168, 2004-Ohio-6506, 818 N.E.2d 1181, ¶ 39 (allowing nonlawyers to appear and practice in a representative capacity before the Industrial Commission and the Bureau of Workers’ Compensation and explaining that “in certain limited settings, the public interest is better served by authorizing laypersons to engage in conduct that might be viewed as the practice of law”). However, those *383two decisions are narrow, limited to the specific situations presented in each, and of no precedential value to the instant case.
Coolidge, Wall, Womsley & Lombard and Merle F. Wilberding, for appellant.
David C. DiMuzio, Inc. and David C. DiMuzio, for appellee Dayton School District.
{¶ 70} Even though the majority does not term what it is doing as “overruling” any precedents, that is what for all practical purposes is actually occurring, especially as to Worthington City School Dist. Consequently, a legitimate question to ask is whether the majority is paying sufficient respect to the principle of stare decisis. As the United States Supreme Court has said, stare decisis is “the preferred course because it promotes the evenhanded, predictable, and consistent development of legal principles, fosters reliance on judicial decisions, and contributes to the actual and perceived integrity of the judicial process.” Payne v. Tennessee (1991), 501 U.S. 808, 827, 111 S.Ct. 2597, 115 L.Ed.2d 720. Stare decisis is a principle that means little if it simply applies to precedents with which the court agrees. The majority overturns settled law without a sufficiently valid justification for doing so.
IV. Conclusion
{¶ 71} I disagree on two primary grounds with the majority’s determination to carve out an exception for the circumstances of this case to the Union Sav. Assn. principle that a corporation is required to engage an attorney to handle its legal matters. First, the relevant part of R.C. 5715.19 is unconstitutional. Second, our precedents (particularly Worthington City School Dist.) are fully applicable to this case and should be followed. Because the decision of the BTA was reasonable and lawful, I would affirm that decision. Accordingly, I dissent.
Moyer, C.J., and O’Donnell, J., concur in the foregoing dissenting opinion.